Citation Nr: 0622428	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  05-00 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an earlier effective date prior to 
November 6, 2001, for the grant of service connection for 
bilateral hearing loss.

2.  Entitlement to an earlier effective date prior to 
November 6, 2001, for the grant of service connection for 
tinnitus.

3.  Entitlement to an earlier effective date prior to March 
24, 2003, for the grant of service connection for residuals 
of a shell fragment wound to the right foot.  

4.  Entitlement to an earlier effective date prior to March 
24, 2003, for the grant of service connection for residuals 
of shell fragment wound to the lower right leg.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2003 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The veteran appealed 
those decisions to BVA, and the case was referred to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed March 1981 rating decision denied service 
connection for bilateral hearing loss, and another formal or 
informal claim for service connection for bilateral hearing 
loss was not received prior to the informal claim filed on 
November 6, 2001.

3.  A formal or informal claim for service connection for 
tinnitus was not received prior to the informal claim filed 
on November 6, 2001.

4.  The veteran submitted an informal claim for service 
connection for residuals of a shell fragment wound to the 
right foot on September 6, 2002.

5.  The veteran submitted an informal claim for service 
connection for residuals of a shell fragment wound to the 
lower right leg on September 6, 2002.




CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to November 
6, 2001, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400, 20.1103 
(2005).  

2.  The requirements for an effective date prior to November 
6, 2001, for the grant of service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2005).  

3.  The requirements for an effective date of September 6, 
2002, for the grant of service connection for residuals of a 
shell fragment wound to the right foot have been met.  38 
U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.400 (2005).  

4.  The requirements for an effective date of September 6, 
2002, for the grant of service connection for residuals of a 
shell fragment wound to the lower right leg have been met.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

The Board acknowledges that the veteran has not been notified 
of the laws and regulations regarding his claims currently on 
appeal.  However, as will be discussed below, the Board has 
determined that there is no legal entitlement to the claimed 
benefits as a matter of law.  The notice provisions and duty 
to assist provisions of the VCAA are not applicable to a 
claim, where the claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004 (June 23, 2004).  As there is no dispute as 
to the underlying facts of this case, and as the Board has 
denied the claims as a matter of law, the VCAA is 
inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 
362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claims for an earlier 
effective date.  38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to an appellant are to 
be avoided).  Accordingly, it is not prejudicial for the 
Board to decide the issues of entitlement to an earlier 
effective for the grant of service connection for bilateral 
hearing loss, tinnitus, residuals of a shell fragment wound 
to the right foot, and residuals of a shell fragment wound to 
the lower right leg without further development.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  In general, the effective date of an award based 
on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Generally, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

I.  Bilateral Hearing Loss and Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that November 
6, 2001, is the correct date for the grant of service 
connection for bilateral hearing loss and for tinnitus.  
While the veteran has alleged that he is entitled to an 
earlier effective date for his award of service connection, 
there is no basis under the governing legal criteria to 
establish that he is legally entitled to an earlier effective 
date.  

At the outset, the Board notes that the veteran's claim for 
service connection for hearing loss was previously considered 
and denied by the RO in a rating decision dated in March 
1981.  The veteran was notified of that decision, but he did 
not file a notice of disagreement with the decision during 
the requisite period of time.  Rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Liberally construing the document of record, the Board 
concludes that the veteran first presented his current claim 
for service connection for bilateral hearing loss and 
tinnitus in a statement received on November 6, 2001.  The 
record does not contain any earlier statement or action 
indicating an intent to file a claim.  Prior to that date, 
the veteran had never even mentioned either disorder in any 
of his submissions to the VA following the issuance of the 
March 1981 rating decision.  Therefore, the Board finds that 
the veteran did not express intent to file a claim for 
service connection for bilateral hearing loss or for tinnitus 
prior to November 6, 2001.  

Further, even assuming for the sake of argument that the 
veteran did submit a claim prior to November 6, 2001, the 
Board notes that the medical evidence of record does not 
establish that the veteran would have been entitled to 
service connection for bilateral hearing loss or tinnitus at 
the time of his claim.  In this regard, the Board notes that 
the medical evidence associated with the claims file as of 
November 6, 2001, did not show the veteran to currently have 
bilateral hearing loss or tinnitus that was etiologically 
related to his military service.  In fact, there was no 
medical evidence of record at that time even discussing 
tinnitus.  As such, the veteran would not have been entitled 
to service connection for bilateral hearing loss or for 
tinnitus until after the submission of his claim.  The 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In summary, the veteran did not demonstrate an intent to 
claim for service connection for bilateral hearing loss or 
tinnitus prior to November 6, 2001.  Therefore, the Board 
finds that a formal or informal claim was not received prior 
to the informal claim filed on November 6, 2001.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an effective date prior 
to November 6, 2001, for the grant of service connection for 
bilateral hearing loss and for tinnitus.  



II.  Residuals of Shell Fragment Wound to the Right Foot and 
Lower Right Leg

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
veteran is entitled to an earlier effective date for the 
grant of service connection for residuals of a shell fragment 
wound to the right foot and for residuals of a shell fragment 
wound to the lower right leg.  In this regard, the Board 
notes that the RO received a statement from the veteran on 
September 6, 2002, in which he indicated that he had 
sustained shrapnel wounds in his hips and legs, which caused 
problems with his right leg and toes.  Liberally construing 
the September 2002 letter, the Board notes that the veteran 
appears to claim that he had residuals of shell fragment 
wounds to the right foot and right leg.  Thus, the September 
2002 statement submitted by the veteran could be considered 
an informal claim for service connection for residuals of a 
shell fragment wound to the right foot and lower right leg.  
Therefore, the Board finds that September 6, 2002, is the 
correct date for the grant of service connection for 
residuals a shell fragment wound to the right foot and for 
residuals of a shell fragment wound to the lower right leg.  

The Board has also considered whether the veteran would be 
entitled to an earlier effective date prior to September 6, 
2002.  However, there is no basis under the governing legal 
criteria to establish that he is legally entitled to an 
earlier effective date prior to September 6, 2002, for the 
grant of service connection for residuals a shell fragment 
wound to the right foot or for residuals of a shell fragment 
wound to the lower right leg.  The record does not contain 
any earlier statement or action indicating an intent to file 
a claim.  The Board does acknowledge the veteran's statement 
received in November 2001 in which he requested an increase 
in his service connection for his right leg.  However, the 
Board notes that the November 2001 submission merely 
indicated that the his right leg was worsening.  The veteran 
never requested that his right leg be service-connected.  In 
fact, the veteran was already service-connected for residuals 
of a shrapnel wound to the right buttock, and thus, the 
statement could even be construed as a claim for an increased 
evaluation for that disability.  Thus, the Board concludes 
that the November 2001 statement is not clear as to whether 
the veteran intended to file a claim, and if so, what he was 
claiming.  Therefore, the Board finds that the veteran did 
not express intent to file a claim for service connection for 
residuals a shell fragment wound to the right foot or for 
residuals of a shell fragment wound to the lower right leg 
prior to September 6, 2002.

In summary, the Board concludes that the veteran is entitled 
to an earlier effective of September 6, 2002 for the grant of 
service connection for residuals a shell fragment wound to 
the right foot and for residuals of a shell fragment wound to 
the lower right leg.  However, the veteran did not 
demonstrate an intent to claim service connection for either 
disorder prior to September 6, 2002.  Therefore, the Board 
finds that a formal or informal claim was not received prior 
to his letter received on September 6, 2002.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim for an effective date prior to September 6, 
2002, for the grant of service connection for residuals a 
shell fragment wound to the right foot and for residuals of a 
shell fragment wound to the lower right leg.  


ORDER

An earlier effective dated prior to November 6, 2001, for the 
grant of service connection for bilateral hearing loss is 
denied.  

An earlier effective dated prior to November 6, 2001, for the 
grant of service connection for tinnitus is denied.  

An earlier effective dated of September 6, 2002, for the 
grant of service connection for residuals of a shell fragment 
wound of the right foot is granted.  

An earlier effective dated of September 6, 2002, for the 
grant of service connection for residuals of a shell fragment 
wound of the lower right leg is granted.  


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


